Name: 95/374/EC: Commission Decision of 8 September 1995 on the carrying out of Community trials on propagating and planting material of certain species under Article 20 (2) of Council Directive 92/33/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  plant product;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 1995-09-20

 Avis juridique important|31995D037495/374/EC: Commission Decision of 8 September 1995 on the carrying out of Community trials on propagating and planting material of certain species under Article 20 (2) of Council Directive 92/33/EEC Official Journal L 222 , 20/09/1995 P. 0015 - 0015COMMISSION DECISION of 8 September 1995 on the carrying out of Community trials on propagating and planting material of certain species under Article 20 (2) of Council Directive 92/33/EEC (95/374/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material other than seed (1), as last amended by Commission Decision 94/152/EC (2), and in particular Article 20 thereof, Whereas propagating and planting material of vegetable species listed in the said Directive must comply with the requirements and conditions of the said Directive; Whereas to this end it is necessary to carry out Community trials under Article 20 (2) of the said Directive in the early stages of its implementation to ensure that the technical methods of examination of propagating and planting material of certain species, in the first instance, are harmonized; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Community trials on propagating and planting material of Allium spp. and Lycopersicon lycopersicum shall be carried out during 1995 to be used for the harmonization of technical methods of examination. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 September 1995. For the Commission Franz FISCHLER Member of the Commission